Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 1 of 34 PAGEID #: 2621




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


KENNY WOODRUFF,                                                      Case No. 1:18-cv-853
    Plaintiff,                                                       Cole, J.
                                                                     Litkovitz, M.J.

        vs.

OHIO DEPARTMENT                                                      REPORT AND
OF TRANSPORTATION,                                                   RECOMMENDATION
     Defendant.

        Plaintiff Kenny Woodruff brings this action against defendant Ohio Department of

Transportation (ODOT) alleging claims of disability discrimination and failure to provide a

reasonable accommodation under the Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq.

(Rehabilitation Act). This matter is before the Court on ODOT’s motion for summary judgment

on all of plaintiff’s claims (Doc. 61) and plaintiff’s motion for partial summary judgment on his

failure to provide a reasonable accommodation claim (Doc. 66). The parties have filed responses

and replies thereto. (Docs. 69, 71-73). For the following reasons, the Court recommends that

defendant’s motion be granted in part and denied in part and that plaintiff’s motion be denied.

   I.         Background

        The following facts are undisputed except where noted. Plaintiff was employed as a

highway technician (HT) for ODOT. HTs perform highway maintenance and construction

inspection duties, as well as services related to snow, ice, and flooding. All HTs are required to

obtain and maintain a Commercial Driver’s License (CDL), which is necessary to many of the

position’s functions, such as operating dump trucks and construction trailers. ODOT hired

plaintiff in 2009 and ultimately promoted him to the level of HT3 in April 2017. At District 9,

plaintiff reported to one of two Transportation Managers, who in turn reported to County
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 2 of 34 PAGEID #: 2622




Manager/Transportation Administrator Craig Stout. The primary events giving rise to this action

occurred after plaintiff’s promotion and transfer to the District 9 garage.

        A. Federal regulation related to HTs

        The HT position is subject to U.S. Department of Transportation drug testing regulations

(49 C.F.R. § 40.1 et seq.) and Federal Motor Carrier Safety Administration regulations (49

C.F.R. § 382 et seq.). (See also ODOT correspondence, Doc. 61-6 at PAGEID 1628).

Commercial motor vehicle operators are subject to drug testing:

        In the interest of commercial motor vehicle safety, the Secretary of Transportation
        shall prescribe regulations that establish a program requiring motor carriers to
        conduct preemployment, reasonable suspicion, random, and post-accident testing
        of operators of commercial motor vehicles for the use of a controlled substance in
        violation of law or a United States Government regulation. . . .

49 U.S.C. § 31306(b)(1)(A). “Controlled substance” in this section is defined by reference to the

Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. § 802(6)), and 21

C.F.R. § 1308.12(b)(1) identifies Oxycodone and Oxymorphone as Schedule II controlled

substances. Effective January 1, 2018, the U.S. Department of Transportation revised its rules to

add opioids to the panel of drugs subject to testing. 49 C.F.R. § 40.85(d). Federal regulations

also state:

        No driver shall report for duty or remain on duty requiring the performance of
        safety-sensitive functions when the driver uses any non-Schedule I drug or
        substance that is identified in the other Schedules in 21 CFR part 1308 except
        when the use is pursuant to the instructions of a licensed medical practitioner, as
        defined in § 382.107, who is familiar with the driver’s medical history and has
        advised the driver that the substance will not adversely affect the driver’s ability
        to safely operate a commercial motor vehicle.

49 C.F.R. § 382.213(b). “Safety-sensitive functions” are further defined to include “[a]ll time

spent at the driving controls of a commercial motor vehicle in operation” as well as time related




                                                  2
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 3 of 34 PAGEID #: 2623




to inspecting, servicing, condition, repairing, or obtaining assistance related to a commercial

motor vehicle. Id. at § 382.107.

        ODOT employee drug test results are forwarded from the testing lab to a Medical Review

Officer (MRO), a physician certified to review drug test results. Upon the presentation of a valid

prescription, the MRO will issue a negative test result (i.e., negative for illegal drug use);

however, if use of the substance creates a safety concern, the MRO is to note the safety risk if the

employee is unwilling to either discontinue or change his prescription. See 49 C.F.R. §

40.135(e). 1

        B. Plaintiff’s drug testing and medical review

        Plaintiff was involved in a motorcycle accident in August 2014. He suffered a shoulder

injury, which is the disability alleged in this action. (See Doc. 1 at PAGEID 2). Plaintiff’s pain

management physician prescribed Percocet, a synthetic opioid, to manage his resulting shoulder

pain. In September 2017, plaintiff tested positive for cocaine on a random drug test. The next

month, plaintiff entered into a “Drug Free Workplace Last Chance Agreement,” wherein he

agreed to follow-up drug testing.

        On April 5, 2018, plaintiff was subjected to a random drug test, which was positive for

Oxycodone/Oxymorphone. Plaintiff presented Dr. Brian Heinen, his MRO, with a valid


1
  In the subsection titled “When must the MRO report medical information gathered in the verification process[,]”
the regulation reads:

        You must also advise the employee that, before informing any third party about any medication
        the employee is using pursuant to a legally valid prescription consistent with the Controlled
        Substances Act, you will allow 5 business days from the date you report the verified negative
        result for the employee to have the prescribing physician contact you to determine if the
        medication can be changed to one that does not make the employee medically unqualified or does
        not pose a significant safety risk. If, in your reasonable medical judgment, a medical qualification
        issue or a significant safety risk remains after you communicate with the employee’s prescribing
        physician or after 5 business days, whichever is shorter, you must follow § 40.327 [and report the
        medical information gathered].

Id. (emphasis added).

                                                         3
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 4 of 34 PAGEID #: 2624




prescription for the opioid but would not agree to discontinue or change his prescription

medication. Dr. Heinen therefore labeled plaintiff “negative” for illegal drug use but also a

“safety risk.” Upon learning this on April 11, 2018, County Manager Stout immediately picked

up plaintiff from his work site and drove him back to the District 9 garage. ODOT provided

plaintiff with a letter to give to his physician, which explained that ODOT was “require[d] . . . to

ensure [plaintiff] is fit for duty and able to perform the safety sensitive duties of his position

without risk of injury/accident to himself or others in the performance of these duties” given his

prescription medication and dosage. (Doc. 44-1 at PAGEID 482). The letter further explained

that plaintiff would not be permitted to perform any safety sensitive duties without a confirming

“medical opinion that Mr. Woodruff would not be a threat to himself or others in the

performance of these duties or the operation of this equipment as a result of the medication and

dosage.” (Id.).

        With review of plaintiff’s prescription underway, plaintiff asked ODOT Labor Relations

Officer Janet Page to be brought back to work “do[ing] something that is not safety sensitive. . .

.” (Doc. 61-6 at PAGEID 1627) (email from Ms. Page summarizing her May 10, 2018

conversation with plaintiff). Plaintiff also testified that he requested of County Manager Stout

and Ms. Page that his work be limited to inspection, garage/shop duties, or computer work that

would not raise safety concerns. (See Pl.’s Dep., Doc. 44 at PAGEID 207, 209, 276-77).

        Plaintiff had been under the care of a pain management clinic, including certified nurse

practitioner (CNP) Sarah Brown. CNP Brown provided a letter in response to ODOT’s request.

In pertinent part, it stated:

        [Plaintiff] denies any impairment in cognition with the medication and he has
        signed a contract with us agreeing not to drive or operate heavy machinery under
        the influence of his pain medication. [Plaintiff] is ok to return to work without
        restrictions as long as he continues to deny any impairment in cognition with his

                                                   4
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 5 of 34 PAGEID #: 2625




        pain medication, and as long as his employer is aware of his current medications
        and in agreement for patient to continue his current job responsibilities on his
        current regime.

(Doc. 44-1 at PAGEID 486).

        ODOT determined that this letter did not satisfy the requirement in 49 C.F.R. §

382.213(b) (confirmation from a licensed medical practitioner that plaintiff’s medication would

“not adversely affect [plaintiff’s] ability to safely operate a commercial motor vehicle”) and

notified plaintiff accordingly. Plaintiff did not obtain another note from his pain management

clinic or other licensed medical practitioner.

        Having failed to alleviate ODOT’s safety concerns, effective May 14, 2018, ODOT

placed plaintiff on administrative leave and directed him to submit to an independent medical

examination (IME) consistent with Ohio Admin. Code § 123:1-30-03. (Doc. 44-1 at PAGEID

490). In anticipation of the IME, ODOT sent the examining physician, Dr. Seth Vogelstein, a

letter outlining its specific objectives:

            1. Is there credible, medical evidence to support [plaintiff’s] inability to safely
            perform the duties of his position while continuing his current regimen of
            medication; and 2. Can you specifically state that the Percocet medication
            [plaintiff] is prescribed will not adversely affect his ability to safely operate a
            Commercial Motor Vehicle in accordance with CFR Part 382.213?

(Doc. 61-1 at PAGEID 1629). On July 17, 2018, Dr. Vogelstein examined plaintiff. In response

to these questions, he stated:

        It is my medical opinion that there is credible medical evidence to support
        [plaintiff’s] inability to safely perform his work duties if he does in fact continue
        his current pain medication regimen.

        While [plaintiff] did sign a narcotic contract with his pain physician, there is
        never a guarantee that he will always take his medications as prescribed. Any
        alterations in this regard, would result in significant mood alteration or
        impairment that would interfere with his ability to perform his work duties,
        especially those that are safety sensitive. In my medical opinion, an alternative



                                                   5
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 6 of 34 PAGEID #: 2626




         pain management regimen is necessary and indicated in this case, if [plaintiff]
         wishes to continue to perform his current work duties.

         ...

         For the same reason as discussed above, I cannot state with any reasonable degree
         of medical probability, that [plaintiff] will not be adversely affected in regard to
         safely operating motor vehicle, if he continues his current medication
         management, in the form of Percocet. In this regard, I do agree with the MRO,
         who originally evaluated this case. It is my medical opinion that it is appropriate
         for there to be safety concerns in this situation, if [plaintiff] continues his current
         pain regimen, including oxycodone/Percocet.

(Doc. 61-6 at PAGEID 1603).

         Following the IME, ODOT initiated an involuntary disability separation (IDS), which

included a pre-IDS hearing and contemplated plaintiff’s rights to appeal the decision and request

reinstatement. See Ohio Admin. Code §§ 123:1-30-01(C), (E)-(F). ODOT notified plaintiff in

writing prior to the hearing that he was “required to provide medical documentation” to dispute

ODOT’s findings if he or his physician disagreed with its conclusion. (Doc. 44-1 at PAGEID

492). Plaintiff had his union representative at the pre-IDS hearing on August 21, 2018. (Pl.’s

Dep., Doc. 44 at PAGEID 253-54). Plaintiff did not submit new medical documentation, though

the hearing officer noted that plaintiff “indicated that he could speak to his physician about

taking the medication at a different time.” (Doc. 61-6 at PAGEID 1616). 2 ODOT finalized

plaintiff’s IDS effective August 31, 2018. Plaintiff did not appeal the decision or apply for




2
  ODOT denies that plaintiff ever referenced the possibility of changing his medication timing but does not
specifically challenge the accuracy of this hearing document (which is an exhibit to its motion); instead, ODOT cites
the fact that neither Dr. Heinen nor Dr. Vogelstein noted any such request by plaintiff. (See Doc. 69 at PAGEID
2577 & n.11). In fact, in the IME report, Dr. Vogelstein noted that “[plaintiff] had a discussion with his physician in
regard to . . . a different schedule for taking his pain medication. . . . [Plaintiff] did speak with Dr. Danko and they
are considering prescribing his medications so he only takes them after work and at night.” (Doc. 61-1 at PAGEID
1602-03).

                                                           6
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 7 of 34 PAGEID #: 2627




reinstatement. 3 Plaintiff had two years from the date that he was no longer in active work status

during which to request reinstatement. Ohio Admin. Code §§ 123:1-30-01(E), 123:1-30-04(A).

          Plaintiff filed his complaint in this Court on December 4, 2018. (Doc. 1). He claims that

he requested and was denied a reasonable accommodation. Specifically, he alleges that he

“requested a reasonable accommodation in the form of not operating heavy machinery while

under the influence of medication” and “several alternative accommodations . . . such as a

transfer to an open position or removal of non-essential duties.” (Id. at PAGEID 2-3). He also

claims that he was terminated because of his disability. Plaintiff alleges that he underwent

“significant shoulder surgery” and “was prescribed opiate medication” for “constant pain.” (Id.

at PAGEID 2).

          ODOT has moved for summary judgment on all claims. Plaintiff’s motion for summary

judgment is limited to his failure to accommodate claim as related to his alleged request to be

permitted “to carry out his usual job duties while remaining on [his prescribed opiate medication]

(possibly only taking it at night).” (Doc. 66 at PAGEID 2537). Plaintiff subsequently

abandoned any failure to accommodate claim related to a modification of his job duties. (See

Doc. 71 at PAGEID 2584 n.1).

    II.      Standard of Review

          A motion for summary judgment should be granted if the evidence submitted to the court

demonstrates that there is no genuine issue as to any material fact and that the movant is entitled

to summary judgment as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “[A] party seeking

summary judgment . . . bears the initial responsibility of informing the district court of the basis


3
 Plaintiff did go through the grievance process in the spring and summer of 2018, but the grievance was denied
prior to his IDS. (Doc. 44-1 at PAGEID 484-85).

                                                        7
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 8 of 34 PAGEID #: 2628




for its motion, and identifying those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,’ which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp., 477 U.S. at 323.

See also Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 405 (6th Cir. 1992). The movant may

do so by identifying that the non-moving party lacks evidence to support an essential element of

its case. See Barnhart v. Pickrel, Shaeffer & Ebeling Co., L.P.A., 12 F.3d 1382, 1389 (6th Cir.

1993).

         Evidence in the record is viewed in the light most favorable to the nonmoving party, with

all reasonable inferences drawn to that party’s benefit. Combs v. Int’l Ins. Co., 354 F.3d 568,

576-77 (6th Cir. 2004) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970))

(remaining citations omitted). Summary judgment is appropriate only where the evidence raises

no genuine issues of material fact “such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson, 477 U.S. at 248.

         The party opposing a properly supported motion for summary judgment “may not rest

upon its mere allegations or denials of the adverse party’s pleadings, but rather must set forth

specific facts showing that there is a genuine issue for trial.” Moldowan v. City of Warren, 578

F.3d 351, 374 (6th Cir. 2009) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 & n.11 (1986) and Fed. R. Civ. P. 56(e)). In response to a properly supported summary

judgment motion, the non-moving party “is required to present some significant probative

evidence which makes it necessary to resolve the parties’ differing versions of the dispute at

trial.” 60 Ivy Street Corp. v. Alexander, 822 F.2d 1432, 1435 (6th Cir. 1987) (citing First Nat’l

Bank of Ariz., 391 U.S. at 288-89).




                                                  8
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 9 of 34 PAGEID #: 2629




          The function of the reviewing court is not to weigh the evidence and determine the truth

of the matter, but to determine whether there is a genuine factual issue for trial. Anderson, 477

U.S. at 249. The court is not required to search the entire record for material issues of fact,

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479-80 (6th Cir. 1989), but the court must

determine “whether the evidence presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law.” Anderson, 477

U.S. at 251-52. The party opposing summary judgment must “do more than simply show that

there is some metaphysical doubt as to the material facts.” See Matsushita, 475 U.S. at 586. The

party opposing a motion for summary judgment “must make an affirmative showing with proper

evidence” to defeat the motion. Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009)

(citing Street, 886 F.2d at 1479). “Speculation does not create a genuine issue of fact. . . .”

Hedberg v. Ind. Bell Tel. Co., Inc., 47 F.3d 928, 932 (7th Cir. 1995).

   III.      Analysis

          A. Discrimination

          The Rehabilitation Act prohibits discrimination solely on the basis of disability “under

any program or activity receiving Federal financial assistance or under any program or activity

conducted by any Executive agency. . . .” 29 U.S.C. § 794(a). The statute defines “program or

activity” as “a department . . . of a State or of a local government. . . .” Id. at § 794(b)(1)(A).

“Apart from [§ 504 of the Rehabilitation Act’s] limitation to denials of benefits ‘solely’ by

reason of disability and its reach of only federally funded—as opposed to ‘public’—entities, the

reach and requirements of [the ADA and the Rehabilitation Act] are precisely the same.” S.S. v.

E. Ky. Univ., 532 F.3d 445, 452-53 (6th Cir. 2008) (quoting Weixel v. Bd. of Educ. of N.Y., 287

F.3d 138, 146 n.6 (2d Cir. 2002)). See also Bent-Crumbley v. Brennan, 799 F. App’x 342, 345



                                                   9
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 10 of 34 PAGEID #: 2630




 (6th Cir. 2020) (under the Rehabilitation Act, a plaintiff must show that “the adverse action was

 taken solely by reason of the disability”) (citing Jones v. Potter, 488 F.3d 397, 403 (6th Cir.

 2007)). Thus, claims brought under the Rehabilitation Act and ADA are generally reviewed

 under the same standards. Shaikh v. Lincoln Mem. Univ., 608 F. App’x 349, 353 (6th Cir. 2015)

 (citing Jakubowski v. Christ Hosp., Inc., 627 F.3d 195, 201 (6th Cir. 2010)). Both statutes set

 forth “the same remedies, procedures, and rights.” Thompson v. Williamson Cnty., Tenn., 219

 F.3d 555, 557 n.3 (6th Cir. 2000).

         A plaintiff can establish a claim of disability discrimination through either direct or

 indirect evidence, and the paths are mutually exclusive. Hedrick v. W. Reserve Care Sys., 355

 F.3d 444, 453 (6th Cir. 2004) (citing Kline v. Tenn. Valley Auth., 128 F.3d 337, 348-49 (6th Cir.

 1997)). The parties agree that plaintiff’s disability discrimination claim is based on indirect

 evidence. (See Doc. 71 at PAGEID 2585).

         The Court evaluates discrimination cases relying on indirect evidence by using the three-

 step framework from McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Spence v.

 Donahoe, 515 F. App’x 561, 567 (6th Cir. 2013) (citing Gribcheck v. Runyon, 245 F.3d 547, 550

 (6th Cir. 2001)). “First, a plaintiff must set forth a prima facie case of discrimination. . . . The

 burden then shifts to the employer ‘to articulate some legitimate, nondiscriminatory reason’ for

 its actions. . . . If the defendant carries this burden, the plaintiff must then prove by a

 preponderance of the evidence that the reasons offered by the employer were a pretext for

 discrimination.” Gribcheck, 245 F.3d at 550 (quoting McDonnell Douglas, 411 U.S. at 802 and

 citing Tex. Dept. of Comm. Affairs v. Burdine, 450 U.S. 248, 253 (1981)). Even with this

 burden-shifting framework, “[t]he ultimate burden of persuasion remains at all times with the

 plaintiff.” Id. (citing Burdine, 450 U.S. at 253).



                                                   10
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 11 of 34 PAGEID #: 2631




        Under the indirect framework, a plaintiff must show that (1) he is disabled; (2) he is

 otherwise qualified for the position, with or without reasonable accommodation; (3) he suffered

 an adverse employment action; (4) the employer knew or had reason to know of plaintiff’s

 disability; and (5) the position remained open while the employer sought other applicants or the

 disabled individual was replaced. Spence, 515 F. App’x at 567 (citing DiCarlo v. Potter, 358

 F.3d 408, 418 (6th Cir. 2004)). The fifth element of this prima facie case may also be

 established with evidence showing that “similarly situated non-protected employees were treated

 more favorably.” Id. at 567-68 (quoting Jones, 488 F.3d at 404).

        ODOT argues that the prima facie case in the context of the Rehabilitation Act consists of

 only three elements, relying on Bent-Crumbley, 799 F. App’x at 345 (citing Jones, 488 F.3d at

 403) (“a plaintiff claiming disability discrimination under the Rehabilitation Act must show 1)

 that []he has a disability, 2) that []he is otherwise qualified to perform the job requirements with

 or without reasonable accommodation, and 3) that the adverse action was taken solely by reason

 of the disability.”). This reading of Bent-Crumbley, however, conflates plaintiff’s ultimate

 burden with his prima facie burden in a Rehabilitation Act disability discrimination case. The

 underlying district court decision, affirmed in Bent-Crumbley, distinguishes the two concepts.

 See Bent-Crumbley v. Brennan, No. 17-11767, 2019 WL 861116, at *6 (E.D. Mich. Feb. 22,

 2019) (distinguishing the five-factor indirect framework “used to evaluate the plaintiff’s

 showing” from the three-factor ultimate burden). Put differently by the Sixth Circuit:

        An inference that the adverse action occurred ‘solely by reason of’ the plaintiff’s
        disability . . . is the result of the prima facie test, not an element of it. If the law
        were otherwise, the McDonnell Douglas framework would serve virtually no
        purpose in cases brought pursuant to the Rehabilitation Act and other single-
        motive statutes.




                                                   11
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 12 of 34 PAGEID #: 2632




 Jones, 488 F.3d at 406. The five-factor prima facie case is the appropriate analytical framework

 for plaintiff’s disability discrimination claim.

                    1. Disability

          Disability under the ADA is defined at 29 C.F.R. § 1630.2(g)(1)(i) as “[a] physical or

 mental impairment that substantially limits one or more of the major life activities of such

 individual[,]” and this definition is incorporated into the Rehabilitation Act at 29 C.F.R. §

 1614.203(a)(2). “The threshold issue of whether an impairment ‘substantially limits’ a major life

 activity should not demand extensive analysis.” Id. at § 1630.2(j)(1)(iii). The term

 “substantially limits” must be construed “broadly in favor of expansive coverage,” and a “major

 life activity” is not necessarily an activity that is centrally important to daily life. Id. at §§

 1630.2(i)(1)(i) and (i)(2). For purposes of its motion for summary judgment only, ODOT does

 not contest this element of the prima facie case. (See Doc. 61 at PAGEID 1536).

                    2. Otherwise qualified

          To be otherwise qualified for a position, a plaintiff must be able to perform the essential

 functions of that position with reasonable accommodation. 45 C.F.R. § 84.3(l)(1). Essential

 functions are those that are fundamental, not marginal. E.E.O.C. v. Ford Motor Co., 782 F.3d

 753, 762 (6th Cir. 2015) (citing 29 C.F.R. § 1630.2(n)(1)). In most cases, whether a plaintiff is

 otherwise qualified for a position requires the district court “to conduct an individualized inquiry

 and make appropriate findings of fact” in order to “protect[] [disabled] individuals from

 deprivations based on prejudice, stereotypes, or unfounded fear, while giving appropriate weight

 to such legitimate concerns . . . as avoiding exposing others to significant health and safety

 risks.” Sch. Bd. of Nassau Cnty., Fla. v. Arline, 480 U.S. 273, 287 (1987). 4


 4
   “A disabled individual . . . is not ‘qualified’ for a specific employment position if he . . . poses a ‘direct threat’ to
 the health or safety of others which cannot be eliminated by a reasonable accommodation.” Estate of Mauro By and

                                                             12
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 13 of 34 PAGEID #: 2633




          ODOT argues that plaintiff is not otherwise qualified because he cannot perform the

 essential functions of his job—namely, maintaining a CDL consistent with federal regulations.

 Under those regulations, a “medical practitioner . . . familiar with the driver’s medical history”

 had to confirm that plaintiff’s medication regimen “[would] not adversely affect [his] ability to

 safely operate a commercial motor vehicle.” 49 C.F. R. § 382.213(b). ODOT contends that

 while plaintiff presented a valid prescription for his medication, he failed to present evidence to

 satisfy this regulatory standard. In ODOT’s view, CNP Brown’s letter was “unconvincing” and

 “failed to indicate unequivocally that [plaintiff] was able to safely operate a commercial motor

 vehicle.” (Doc. 61 at PAGEID 1538).

          Plaintiff does not argue that maintaining a CDL and operating heavy machinery are not

 essential functions of the HT position; rather, he argues that he was otherwise qualified for the

 HT position because he performed these essential functions (including maintaining his CDL) for

 three years while taking his prescription medication without incident. He cites Siewertsen v.

 Worthington Indus., Inc., 783 F. App’x 563, 573 (6th Cir. 2019), in which the Sixth Circuit

 concluded that a deaf plaintiff had raised a genuine issue of material fact as to whether he posed

 a direct threat by relying, in part, on the fact the plaintiff had operated a forklift for ten years

 without incident. Plaintiff further argues that ODOT’s inquiry into his qualification for the HT

 position was not sufficiently individualized to pass muster under the Rehabilitation Act. He

 points to a recent (March 6, 2020) affidavit, in which Dr. Vogelstein concluded that plaintiff




 Through Mauro v. Borgess Med. Ctr., 137 F.3d 398, 402 (6th Cir. 1998) (citing 42 U.S.C. § 12111(3) and Doe v.
 Univ. of Maryland Med. Sys. Corp., 50 F.3d 1261, 1265 (4th Cir. 1995)). Plaintiff suggests that ODOT may have
 waived any direct threat argument by failing to plead it as an affirmative defense. (See Doc. 66 at PAGEID 2548
 n.4). ODOT responds that it does not raise a direct threat affirmative defense; rather, its employment decisions
 regarding plaintiff were the sole result of its attempt to comply with federal regulations and, in any event, it worked
 closely with plaintiff to obtain safety clearance from his health care provider. Therefore, the Court need not address
 whether defendant has demonstrated that plaintiff poses a direct threat for purposes of any affirmative defense.

                                                           13
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 14 of 34 PAGEID #: 2634




 would not pose a safety risk on his prescribed medication. (Doc. 50-1 at PAGEID 1208-09). 5

 Plaintiff contrasts this affidavit with Dr. Vogelstein’s original IME report, arguing that the latter

 was discriminatory on its face because it relied on “speculation, stereotypes, and prejudice about

 people who use Percocet” and not an individualized inquiry into plaintiff’s condition and use of

 the medication. (Doc. 66 at PAGEID 2551).

          ODOT does not dispute that it was required to conduct “an individualized inquiry in

 determining whether [plaintiff’s] disability or other condition disqualifie[d] him from a particular

 position[,]” including the consideration of plaintiff’s “actual medical condition, and the impact,

 if any, the condition might have on [plaintiff’s] ability to perform the job in question.” Holiday

 v. City of Chattanooga, 206 F.3d 637, 643 (6th Cir. 2000) (citing Borgess, 137 F.3d 398)

 (remaining citation omitted). ODOT argues that it persistently attempted to foster an

 individualized inquiry into plaintiff’s qualification while on his prescription medication (i.e.,

 review by the MRO, ODOT’s request for clearance from plaintiff’s healthcare provider,

 plaintiff’s IME, plaintiff’s pre-IDS hearing, and the two-year period during which plaintiff could

 have sought reinstatement). ODOT next argues that plaintiff’s subjective belief that he

 maintained his CDL and could perform his related HT duties does not trump the federal

 regulatory dictates. See 29 C.F.R. § 1630.15(e) (“It may be a defense to a charge of

 discrimination . . . that a challenged action is required or necessitated by another Federal law or

 regulation, or that another Federal law or regulation prohibits an action (including the provision

 of a particular reasonable accommodation) that would otherwise be required. . . .”).




 5
  This affidavit postdates all of ODOT’s administrative processes (concluding with his IDS, effective August 31,
 2018) but is dated within the time during which plaintiff was eligible to apply for reinstatement (two years from his
 IDS). See Ohio Admin. Code §§ 123:1-30-01(E); 123:1-30-04(A).

                                                          14
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 15 of 34 PAGEID #: 2635




        ODOT points to EEOC guidance to support its position. See McDonald v. Webasto Roof

 Sys., Inc., 570 F. App’x 474, 476 (6th Cir. 2014) (quoting Kroll v. White Lake Ambulance Auth.,

 691 F.3d 809, 815 (6th Cir. 2012) (“Our precedent holds that EEOC guidance constitutes ‘very

 persuasive authority in questions of statutory interpretation of the ADA.’”) (internal quotation

 marks omitted). ODOT quotes portions of three pieces of specific EEOC guidance to suggest

 that federal regulatory compliance insulated its actions regarding plaintiff. The full text of the

 cited guidance is as follows:

        1. Could I be automatically disqualified for a job because I use opioids, or
        because I used opioids in the past?

        The ADA allows employers to fire you and take other employment actions against
        you based on illegal use of opioids, even if you do not have performance or safety
        problems. Also, employers are allowed to disqualify you if another federal law
        requires them to do it.

        But if you aren’t disqualified by federal law and your opioid use is legal, an
        employer cannot automatically disqualify you because of opioid use without
        considering if there is a way for you to do the job safely and effectively. . . .

        ...

        4. What if my employer thinks that my opioid use, history of opioid use, or
        treatment for opioid addiction could interfere with safe and effective job
        performance?

        If you aren’t using opioids illegally and aren’t disqualified for the job by federal
        law the employer may have to give you a reasonable accommodation before firing
        you or rejecting your job application based on opioid use. If the employer has let
        you know about its concern, then you need to ask for a reasonable
        accommodation if you want one. (See Question 9, below.)

        A reasonable accommodation is some type of change in the way things are
        normally done at work, such as a different break or work schedule (e.g.,
        scheduling work around treatment), a change in shift assignment, or a temporary
        transfer to another position. These are just examples; employees may ask for, and
        employers may suggest, other modifications or changes.

        However, an employer never has to lower production or performance standards,
        eliminate essential functions (fundamental duties) of a job, pay for work that is

                                                  15
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 16 of 34 PAGEID #: 2636




        not performed, or excuse illegal drug use on the job as a reasonable
        accommodation.

        ...

        12. What if I think I can do the job safely (with a reasonable accommodation,
        if one is necessary), but the employer disagrees?

        Assuming you aren’t disqualified by federal law or using opioids illegally, the
        employer must have objective evidence that you can’t do the job or pose a
        significant safety risk, even with a reasonable accommodation. To remove you
        from the job for safety reasons, the evidence must show that you pose a
        significant risk of substantial harm—you can’t be removed because of remote or
        speculative risks. To make sure that it has enough objective evidence about what
        you can safely and effectively do, the employer might ask you to undergo a
        medical evaluation.

 Use of Codeine, Oxycodone, and Other Opioids: Information for Employees, U.S. EQUAL

 EMPLOYMENT OPPORTUNITY COMMISSION (issued August 5, 2020),

 https://www.eeoc.gov/laws/guidance/use-codeine-oxycodone-and-other-opioids-information-

 employees (last visited March 24, 2021) (footnotes omitted) (emphasis added consistent with

 ODOT’s brief; other emphasis removed).

        ODOT emphasizes the italicized language in its motion but ignores and omits other

 portions of this same guidance. For example, “an employer cannot automatically disqualify you

 because of opioid use without considering if there is a way for you to do the job safely and

 effectively” and “[t]o remove you from the job for safety reasons, the evidence must show that

 you pose a significant risk of substantial harm—you can’t be removed because of remote or

 speculative risks.” Id. (questions 1 and 12). These caveats are exactly those argued by plaintiff

 and are encompassed in the federal regulation relied upon by plaintiff. See 49 C.F.R. §

 382.213(b) (legal opioid use not permitted “except when the use is pursuant to the instructions of

 a licensed medical practitioner . . . who is familiar with the driver’s medical history and has

 advised the driver that the substance will not adversely affect the driver’s ability to safely

                                                  16
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 17 of 34 PAGEID #: 2637




 operate a commercial motor vehicle.”) (emphasis added). In the Court’s view, 49 C.F.R. §

 382.213(b) rests on the implicit assumption that legal opioid use is not disqualifying under

 federal law so long as essential functions can be performed safely notwithstanding use.

        ODOT also relies on Southall v. USF Holland, Inc., No. 3:15-cv-1266, 2018 WL

 6413651 (M.D. Tenn. Dec. 5, 2018), aff’d, 794 F. App’x 479 (6th Cir. 2019), in which the court

 found that a plaintiff was not qualified for his truck-driving position based on his failure to

 comply with federal regulations regarding the operation of commercial motor vehicles. This

 case is distinguishable, however, because the record therein reflected that the plaintiff both did

 not regularly maintain a Department of Transportation certification card and conclusively did not

 comply with treatment needed to ensure that he would drive safely. Id. at *9. It was based on

 this non-compliance with treatment that the medical professionals in Southall determined that the

 plaintiff was a safety risk; there is no such documented non-compliance with treatment in the

 record at bar. See id. (“His own treating physician (and expert witness) testified that, because of

 his noncompliance with use of the CPAP machine, Plaintiff could not safely drive a big rig for

 [the employer].”).

        The Court concludes that plaintiff has presented evidence creating a genuine issue of

 material fact as to whether he is otherwise qualified for the HT position. Dr. Vogelstein’s March

 2020 affidavit suggests that ODOT’s conclusion as to plaintiff’s risk may have been too remote

 or speculative as to demonstrate a substantial safety risk. Plaintiff also presents testimony from

 several ODOT employees that they did not follow up with Dr. Vogelstein about his initial IME.

 (See Johnson Dep., Doc. 49 at PAGEID 1050 (ODOT labor relations administrator testifying that

 he took no action following review of IME); Page Dep., Doc. 50 at PAGEID 1152 (District 9

 labor relations officer testifying that she did not speak with or know of anyone that spoke with



                                                  17
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 18 of 34 PAGEID #: 2638




 Dr. Vogelstein about his IME); Dombrowski Dep., Doc. 51 at PAGEID 1263-64 (ODOT District

 9 deputy director that approved proceeding with IDS testifying that he did not contact Dr.

 Vogelstein to clarify what plaintiff had identified as contradictory statements in the IME); Kelly

 Dep., Doc. 64 at PAGEID 1751 (ODOT payroll and benefits manager testifying that she never

 spoke with Dr. Vogelstein about his IME)). Finally, while not dispositive, plaintiff’s ability to

 perform the duties of an HT for three years without incident while taking Percocet could be

 relevant to a licensed medical practitioner’s analysis under 49 C.F.R. § 382.213(b). Plaintiff has

 established a genuine issue of material fact on this element.

                3. Adverse employment action and knowledge of plaintiff’s disability

        ODOT does not specifically address the third element of the prima facie case but also

 does not appear to contest that plaintiff’s IDS was an adverse employment action. As to the

 fourth element of the prima facie case, ODOT argues that it did not consider plaintiff’s disability

 at all with respect to his IDS. Regardless, there is no doubt from the record that ODOT had

 knowledge of plaintiff’s disability prior to his IDS. Both CNP Brown’s correspondence with

 ODOT (Doc. 61-6 at PAGEID 1605) and the IME report (Id. at PAGEID 1601) specifically

 reference plaintiff’s chronic neck and left shoulder pain and corresponding Percocet prescription.

 The Court concludes that plaintiff has demonstrated a genuine issue of material fact on the third

 and fourth elements of the prima facie case.

                4. Replacement by a non-disabled person / plaintiff’s position left open

        On this element, plaintiff argues both that plaintiff’s position was left open for two years

 (consistent with Ohio Admin. Code § 123:1-30-01(E)) and that he was replaced by a non-

 disabled employee. Having provided no evidence or substantive argument on the former




                                                 18
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 19 of 34 PAGEID #: 2639




 contention, 6 the Court focuses on the latter. The latter contention is supported only by plaintiff’s

 affidavit, in which he states:

         Shortly after my [IDS], Aaron Carnihan, [an HT3], was transferred from
         Clermont County to the position I left open at Brown County. To the best of my
         knowledge, information, and belief, Carnihan does not suffer from chronic
         shoulder and/or neck pain nor is he prescribed opioids for pain management.

 (Doc. 70-1 at PAGEID 2583).

         Plaintiff neither provides nor can the Court discern the basis for plaintiff’s personal

 knowledge of ODOT’s subsequent hiring of Mr. Carnihan or Mr. Carnihan’s personal medical

 history. See Alexander v. Kellogg USA, Inc., 674 F. App’x 496, 499 (6th Cir. 2017) (citing Fed.

 R. Civ. P. 56(c)(4) and holding the it is the submitting party’s burden to show that “supporting

 affidavits . . . [are] based on personal knowledge, meaning personal observations or

 experiences.”) (remaining citations omitted). While courts may infer personal knowledge from

 the contextual factors, no such context is provided by plaintiff in this case. See id. (citing Reddy

 v. Good Samaritan Hosp. & Health Ctr., 137 F. Supp. 2d 948, 956 (S.D. Ohio 2000)). Plaintiff’s

 affidavit excerpt above is the extent of plaintiff’s argument regarding the final element of his

 prima facie case, and the Court finds that it is insufficient to present a genuine issue of material

 fact on the final element of plaintiff’s prima facie case. Because plaintiff has not presented a

 prima facie case of disability discrimination, ODOT’s motion for summary judgment should be

 granted on this claim.

         Even if the Court found that plaintiff met this final element of the prima facie case, he has

 failed to present evidence showing a factual issue for trial on the remaining McDonnell Douglas

 factors. ODOT has offered a legitimate, nondiscriminatory reason for plaintiff’s IDS: it had to


 6
   See Kuhn v. Washtenaw Cnty., 709 F.3d 612, 624 (6th Cir. 2013) (“This court has consistently held that arguments
 not raised in a party’s opening brief, as well as arguments adverted to in only a perfunctory manner, are waived.”)
 (citation omitted).

                                                         19
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 20 of 34 PAGEID #: 2640




 comply with federal regulations. However, plaintiff has not met his burden to show a genuine

 issue of material fact that this reason is pretext for disability discrimination.

         To rebut ODOT’s proffered explanation for its adverse employment decision, plaintiff

 must show by a preponderance of the evidence that: (1) the proffered reason had no basis in fact,

 (2) the reason did not actually motivate the plaintiff’s discharge, or (3) the reason was

 insufficient to motivate discharge. Manzer v. Diamond Shamrock Chems. Co., 29 F.3d 1078,

 1084 (6th Cir. 1994) (citation omitted), overruled on other grounds by Gross v. FBL Fin. Servs.,

 Inc., 557 U.S. 167 (2009). “To carry [his] burden in opposing summary judgment, [plaintiff]

 must produce sufficient evidence from which a jury could reasonably reject [ODOT’s]

 explanation of why it [proceeded with IDS].” Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th

 Cir. 2009) (race discrimination context) (citing Mickey v. Zeidler Tool and Die Co., 516 F.3d

 516, 526 (6th Cir. 2008)).

         The parties focus on the first prong: that the proffered reason had no basis in fact. 7

 Defendant maintains that the record reflects that its proffered reason was based in fact because

 neither CNP Brown’s letter nor Dr. Vogelstein’s IME report conclusively meets the threshold

 needed for compliance with 49 C.F.R. § 382.213(b). In addition, ODOT relies on the “honest

 belief” rule, which is that “as long as an employer has an honest belief in its proffered

 nondiscriminatory reason for discharging an employee, the employee cannot establish that the

 reason was pretextual simply because it is ultimately shown to be incorrect.” Majewski v.

 Automatic Data Processing, Inc., 274 F.3d 1106, 1117 (6th Cir. 2001) (citing Smith v. Chrysler

 Corp., 155 F.3d 799, 806 (6th Cir. 1998)). This rule is applied where an employer’s adverse

 employment decision relied “on the particularized facts that were before it at the time the


 7
  ODOT also makes an argument relative to the third prong (legitimate reason insufficient to motivate adverse
 action), but plaintiff does address or acknowledge it in his response.

                                                        20
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 21 of 34 PAGEID #: 2641




 decision was made.” Id. (citing Smith, 155 F.3d at 807) (emphasis added). If an employer

 demonstrates an “honest belief” in its nondiscriminatory reason, “it is entitled to summary

 judgment on pretext even if its conclusion is later shown to be ‘mistaken, foolish, trivial, or

 baseless.’” Chen, 580 F.3d at 401 (quoting Clay v. United Parcel Serv., Inc., 501 F.3d 695, 713

 (6th Cir. 2007)).

         Plaintiff argues that ODOT’s reason for proceeding with IDS was based on the wholesale

 adoption of Dr. Vogelstein’s IME conclusion, which in turn “was based entirely on the

 discriminatory premise that [plaintiff] could, theoretically, abuse his medication and therefore

 pose a safety risk.” (Doc. 71 at PAGEID 2592). As such, plaintiff argues that ODOT’s decision

 to proceed with IDS was based on a negative stereotype of opioid users and not an honest belief

 in its proposed nondiscriminatory reason. Plaintiff cites Holiday, 206 F.3d 637 (refusal to hire

 based on generalized preconceptions regarding HIV and not an individualized inquiry into the

 physical effects of his condition) and Keith v. Cnty. of Oakland, 703 F.3d 918 (6th Cir. 2013)

 (job offer revoked for a deaf plaintiff based on a cursory examination and not an individual

 inquiry of the applicant) to support his position that an employer’s “honest belief” does not

 insulate a subpar individualized inquiry.

         Neither Holiday nor Keith, however, addressed the “honest belief” rule. In both cases,

 the records reflected utterly cursory (if not outright discriminatory) medical examinations

 leading to the adverse employment actions taken in those cases. See Holiday, 206 F.3d at 644

 (employer disqualified the plaintiff “because of his HIV status” notwithstanding a doctor’s

 “complete failure to investigate the physical effects” of his condition); Keith, 703 F.3d at 923-24

 (after a brief review of the plaintiff’s file, the doctor “declared, ‘[h]e’s deaf; he can’t be a




                                                    21
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 22 of 34 PAGEID #: 2642




 lifeguard’” with no evaluation of the plaintiff’s ability to perform a lifeguard’s essential

 functions).

        Unlike Holiday and Keith, the record here reflects that ODOT honestly believed that

 allowing plaintiff to remain in his HT position would violate federal regulations and that it

 conducted an individualized inquiry. ODOT provided plaintiff with a letter to give to his

 physician, which instructed the physician to review plaintiff’s position description and opine on

 “his ability to safely perform these duties” and whether plaintiff would “be a threat to himself or

 others in the performance of these duties . . . as a result of the medication and dosage.” (Doc.

 61-6 at PAGEID 1604). In response, plaintiff provided CNP Brown’s letter, which equivocated

 on the answers to these specific questions:

        [Plaintiff] denies any impairment in cognition with the medication. . . . [Plaintiff]
        is ok to return to work without restrictions as long as he continues to deny any
        impairment in cognition . . . and as long as his employer is aware of his current
        medications and in agreement for [plaintiff] to continue his current job
        responsibilities on his current regimen.”

 (Id. at PAGEID 1605) (emphasis added). The MRO did not find that this letter alleviated the

 safety risk. (Id. at PAGEID 1654) (internal ODOT email summarizing telephone conversation

 with MRO regarding CNP Brown’s letter). Plaintiff did not provide any additional opinions

 from licensed medical providers. (See Pl.’s Dep., Doc. 44 at PAGEID 261) (“Q. Did you ever

 try and get another doctor’s note after [CNP Brown’s]? A. I was going [to] but at that point they

 got tired of being asked. Q. Okay. So you didn’t ask again? A. I didn’t ask again.”).

        Although it was not required to, ODOT thereafter asked plaintiff to submit to an IME to

 alleviate the federal regulatory concerns. See Ohio Admin. Code § 123:1-30-03(A) (“An

 appointing authority may require than an employee submit to medical . . . examinations for

 purposes of [IDS]. . . .”) (emphasis added). Prior to this in-person examination, ODOT provided



                                                  22
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 23 of 34 PAGEID #: 2643




 Dr. Vogelstein an explanation of plaintiff’s position’s duties, a statement from plaintiff’s pain

 management practice, and detailed instructions regarding what it needed Dr. Vogelstein to

 specifically evaluate in that context. (Doc. 61-1 at PAGEID 1628-29). Based on his

 examination of plaintiff, Dr. Vogelstein concluded: (1) “It is my medical opinion that there is

 credible medical evidence to support [plaintiff’s] inability to safely perform his work duties if he

 does in fact continue his current pain medication regimen[;]” (2) “[i]n my medical opinion, an

 alternative pain management regimen is necessary and indicated in this case, if [plaintiff] wishes

 to continue to perform his current work duties[;]” and (3) “[i]t is my medical opinion that it is

 appropriate for there to be safety concerns in this situation, if [plaintiff] continues his current

 pain regimen. . . .” (Id. at PAGEID 1603) (emphasis added).

        ODOT sent plaintiff a letter prior to his pre-IDS hearing, which stated: “If you or your

 physician dispute the facts contained in the disability records, you will be required to provide

 medical documentation that disputes the disability information. This information would also

 need to indicate your ability to return to work and perform the essential functions of your

 position.” (Doc. 44-1 at PAGEID 492). Plaintiff provided no such additional documentation.

 (Id. at PAGEID 499) (ODOT memorandum regarding pre-IDS hearing) (“[Plaintiff] presented no

 additional medical documentation showing he was fit for duty.”).

        ODOT finalized plaintiff’s IDS effective August 31, 2018. Over a year later, in March

 2020, Dr. Vogelstein signed an affidavit disagreeing with certain of his conclusions from the

 IME. Plaintiff did not, however, choose to submit this evidence in connection with a request to

 be reinstated under Ohio Admin. Code § 123:1-30-01(E). Based on the evidence in the record,

 the Court finds that at the time it decided to proceed with plaintiff’s IDS, ODOT relied on its

 honest belief that plaintiff’s continued employment as an HT3 was a safety risk under federal



                                                   23
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 24 of 34 PAGEID #: 2644




 regulations. See Majewski, 274 F.3d at 1117 (citing Smith, 155 F.3d at 807). As such, the Court

 finds that plaintiff has not established that ODOT’s proffered reason for plaintiff’s IDS, even if

 mistaken, was not based in fact such that it was pretext for unlawful discrimination. Plaintiff has

 not presented sufficient evidence to create a genuine issue of material fact on whether ODOT’s

 reason for plaintiff’s IDS was pretext for unlawful discrimination, and ODOT’s motion for

 summary judgment as to plaintiff’s employment discrimination claim should therefore be

 granted.

            B. Failure to accommodate

        Plaintiff moves for summary judgment on his failure to accommodate claim as it relates

 to his alleged request to be permitted to “carry out his usual job duties while remaining on the

 prescription (possibly only taking it at night).” (Doc. 66 at PAGEID 2537). ODOT argues that,

 even if certain elements of this claim are conceded for purposes of argument, plaintiff cannot

 demonstrate that he was otherwise qualified for the HT3 position or that he in fact made this

 accommodation request. ODOT further argues that even if plaintiff requested an

 accommodation, he failed to engage in the interactive process, thereby precluding his reasonable

 accommodation claim. Defendant also moves for summary judgment on this claim.

        In the ADA context, failure to accommodate claims are analyzed using the direct-

 evidence framework. See Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862, 868 (6th Cir. 2007)

 (“[F]ailing to make a reasonable accommodation falls within the ADA’s definition of

 ‘discrimination.’ Accordingly, claims premised upon an employer’s failure to offer a reasonable

 accommodation necessarily involve direct evidence (the failure to accommodate) of

 discrimination.”) (internal footnote and citation omitted). But this understanding has not carried

 over to the Rehabilitation Act context. Fisher v. Nissan N. Am., Inc., 951 F.3d 409, 416-417 (6th



                                                 24
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 25 of 34 PAGEID #: 2645




 Cir. 2020) (“As Nissan points out, we have occasionally—though generally in unpublished

 cases—analyzed a failure-to-accommodate claim under the indirect test. . . . These cases do not .

 . . distinguish Kleiber and its progeny. . . . [The ADA and the Rehabilitation Act] are not

 identical.”). Here, the parties each analyze plaintiff’s failure to accommodate under the indirect

 test. (See Doc. 66 at PAGEID 2543; Doc. 69 at PAGEID 2572). The Court will therefore do so

 as well. 8

          Under the indirect test, plaintiff must show that “(1) []he is disabled within the meaning

 of the Act; (2) []he is otherwise qualified for the position, with or without reasonable

 accommodation; (3) h[is] employer knew or had reason to know about h[is] disability; (4) []he

 requested an accommodation; and (5) the employer failed to provide the necessary

 accommodation.” Johnson v. Cleveland City Sch. Dist., 443 F. App’x 974, 982-83 (6th Cir.

 2011) (citing DiCarlo, 358 F.3d at 418). The burden thereafter “shifts to the employer to

 demonstrate that any particular accommodation would impose an undue hardship on the

 employer.” Id. at 983 (citing DiCarlo, 358 F.3d at 419).

          The Court has determined that plaintiff has met elements one through three of the prima

 facie case in connection with plaintiff’s discrimination claim. As to element five, the parties

 agree that no accommodation was made. The Court’s analysis therefore focuses on element

 four: whether plaintiff requested an accommodation.

          Plaintiff contends he requested an accommodation in the form of continuing to work as

 an HT3 while taking is prescription medication. Plaintiff makes two arguments in this regard.

 First, he contends that his grievance process and ODOT’s decision to subject plaintiff to the



 8
  Under either the direct- or indirect-evidence framework, “[p]laintiff bears the initial burden of establishing that an
 employer failed to accommodate a known disability.” See Cheatham v. Brennan, No. 1:18-cv-295, 2020 WL
 5517245, at *2 (S.D. Ohio Sept. 14, 2020).

                                                           25
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 26 of 34 PAGEID #: 2646




 IME, in and of themselves, reflect ODOT’s implicit understanding that plaintiff requested the

 accommodation of being permitted to carry out his job duties while remaining on his prescription

 medication. (See Doc. 44-1 at PAGEID 484 (grievance documentation including, inter alia,

 plaintiff’s request for reinstatement to his position); id. at PAGEID 490-91 (letters from ODOT

 to plaintiff regarding the scheduling of an IME to address his “fitness for duty”). Second, he

 argues he specifically articulated a request to be permitted to take his medication at a different

 time (as opposed to changing the type of medication) to eliminate ODOT’s safety concerns.

        Plaintiff’s first argument rests at the crux of competing principles in Sixth Circuit

 reasonable accommodation law. On one hand, “[t]he employee is not required to use magic

 words such as ‘accommodation’ and ‘disability’; rather, we ask whether ‘a factfinder could infer

 that [the interaction] constituted a request for an accommodation.’” Fisher, 951 F.3d at 419

 (quoting Smith v. Henderson, 376 F.3d 529, 535 (6th Cir. 2004)). See also White v. Honda of

 Am. Mfg., Inc., 191 F. Supp. 2d 933, 950 (S.D. Ohio 2002) (“The ADA does not require that any

 talismanic language be used in a request for reasonable accommodation.”) (citations omitted). In

 other words, an imprecise request may be sufficient, provided context makes clear “that it is

 being made in order to conform with existing medical restrictions.” Leeds v. Potter, 249 F.

 App’x 442, 449 (6th Cir. 2007) (citing Henderson, 376 F.3d at 535).

        On the other hand, less than specific requests may not suffice depending on the particular

 circumstances. See, e.g., Tennial v. United Parcel Serv., Inc., 840 F.3d 292, 306-07 (6th Cir.

 2016) (plaintiff’s conversation with a supervisor in which he used a recording device and

 referenced his “ADA deal” did not put his employer on notice of an accommodation request

 related to his alleged stress-related disability); Deister v. Auto Club Ins. Ass’n, 647 F. App’x 652,

 658 (6th Cir. 2016) (a plaintiff’s requests that an employer review his medical records, meet to



                                                  26
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 27 of 34 PAGEID #: 2647




 discuss employment conditions, and place him in a new position did not rise to the level of an

 accommodation request because they did not give the employer sufficient notice that they were

 related to his disability); Coles v. Johnny Appleseed Broad. Co., 479 F. Supp. 3d 585, 601 (N.D.

 Ohio 2020) (“Plaintiff’s passing reference to her desire to return to work is insufficient to put

 Defendants on notice of an accommodation request.”).

         Gantt v. Wilson Sporting Goods Co., 143 F.3d 1042, 1044 (6th Cir. 1998), presents facts

 somewhat similar to those at bar. In Gantt, the plaintiff was injured on the job. Id. Per long-

 standing and well-known company policy, employees were allowed one year of absence but

 would be terminated for absence beyond that time. Id. at 1045. The plaintiff informed her

 employer that she would be on a leave of absence “for six months to a year” and received

 temporary total disability benefits. Id. at 1044-45. When asked by her employer when she

 would be returning to work, the plaintiff responded that she would return as soon as she received

 a release from her doctor but did not know the exact time frame. Id. at 1045. The plaintiff never

 made a request for an extended leave or other accommodation and, per company policy, the

 employer terminated the plaintiff for failure to return to her employment within one year of her

 leave of absence. Id. at 1145-46. The plaintiff did not contact the employer to appeal her

 termination or to seek reemployment, even after obtaining a release from her physician to return

 to work shortly after her termination. Id. at 1045. The plaintiff argued that a formal

 accommodation request was unnecessary in this context; the employer knew about her injury, it

 was paying her temporary total disability benefits, and she had communicated to her employer

 that she intended to return as soon as possible. Id. at 1046. The Sixth Circuit disagreed and

 concluded that in the context of this case, the plaintiff did not meet her burden to make a

 reasonable accommodation request. Id. at 1047.



                                                  27
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 28 of 34 PAGEID #: 2648




        Like in Gantt, the record here does not reflect that plaintiff ever explicitly requested to

 return to work on his prescription as prescribed (with no change to medication type or dosage)

 and he relies on his employer’s implicit understanding of his request. Unlike in Gantt, however,

 ODOT’s actions (pursuing the IME to further evaluate plaintiff’s fitness for duty on his

 medication) reflect the understanding that plaintiff sought such an accommodation. There is

 likewise no question that ODOT understood plaintiff’s grievance and the IME to be related to

 plaintiff’s alleged disability, as contrasted with Deister and Tennial. The purpose of the request-

 for-accommodation requirement of the prima facie case is “to prevent a failure-to-accommodate

 claim from becoming a ‘gotcha’ for an unsuspecting employer.” Lowes v. Baldwin, No. 2:18-cv-

 537, 2019 WL 7290504, at *14 (S.D. Ohio Dec. 30, 2019), aff’d, No. 20-3078, 2020 WL

 7974381 (6th Cir. Oct. 15, 2020). This purpose is not undermined by the less than explicit

 request in this case. Therefore, the Court finds that plaintiff has raised a genuine issue of

 material fact as to whether he requested the accommodation of being permitted to continue

 working on his current medication regimen without any change to the medication type or dosage.

        Plaintiff’s second argument—that he specifically asked to be permitted to take his

 medication at a different time—has support in the record and is also sufficient to create a genuine

 issue of material fact. An ODOT memorandum concerning plaintiff’s August 21, 2018 pre-IDS

 hearing documents plaintiff’s request: “[Plaintiff] . . . indicated that he could speak to his

 physician about taking the medication at a different time.” (Doc. 44-1 at PAGEID 499). The

 IME report itself also references this suggestion, with Dr. Vogelstein noting “[plaintiff] had a

 discussion with his physician in regard to . . . a different schedule for taking his pain medication.

 . . . [Plaintiff] did speak with Dr. Danko and they are considering prescribing his medications so

 he only takes them after work and at night.” (Id. at PAGEID 480-81). The Court finds that



                                                   28
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 29 of 34 PAGEID #: 2649




 plaintiff has produced sufficient evidence of each element of his reasonable accommodation

 claim to withstand ODOT’s motion for summary judgment.

         Nevertheless, ODOT contends that even if plaintiff requested an accommodation, he

 failed to engage in the interactive process. “Once an employee requests an accommodation, the

 employer has a duty to engage in an interactive process.” Fisher, 951 F.3d at 421 (quoting

 Hostettler v. Coll. of Wooster, 895 F.3d 844, 857 (6th Cir. 2018)). Through this process, the

 parties are to “identify the precise limitations resulting from the disability and potential

 reasonable accommodations that could overcome those limitations.” Kleiber, 485 F.3d at 871

 (quoting 29 C.F.R. § 1630.2(o)(3)). Both the employer and employee “have a duty to participate

 in good faith.” Id. at 871 (citing Barnett v. U.S. Air, Inc., 228 F.3d 1105, 1114 (9th Cir. 2000)

 (en banc), judgment vacated on other grounds, 535 U.S. 391 (2002)). If the Court determines

 that the interactive process was triggered, it “should attempt to isolate the cause of the

 breakdown and then assign responsibility.” Id. (quoting Bultemeyer v. Fort Wayne Cnty. Sch.,

 100 F.3d 1281, 1285 (7th Cir. 1996)).

         Failing to engage in the interactive process is not an independent cause of action and

 arises only “if the plaintiff establishes a prima facie showing that he proposed a reasonable

 accommodation.” 9 Rorrer v. City of Stow, 743 F.3d 1025, 1041 (6th Cir. 2014). See also

 Thompson v. Fresh Prods., LLC, No. 20-3060, 2021 WL 139685, at *10 (6th Cir. Jan. 15, 2021)

 (“[Failure to engage in the interactive process] is a violation of the ADA only if plaintiff

 establishes a prima facie case of failure to accommodate.”) (citation omitted). “[W]hen the

 employer engages with an employee who refuses to participate in good faith or withholds



 9
  Plaintiff’s complaint does not raise this as an independent cause of action, but he argues that he adequately
 engaged in the interactive process in connection with his failure to accommodate claim. (See Doc. 73 at PAGEID
 2616-17).

                                                        29
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 30 of 34 PAGEID #: 2650




 essential information, the employer cannot be liable under the ADA for failure to

 accommodate.” Kovac v. Superior Dairy, Inc., 998 F. Supp. 2d 609, 619-20 (N.D. Ohio 2014)

 (citing Wells v. Chrysler Grp., LLC, No. 3:08-cv-2264, 2013 WL 2631371, at *6 (N.D. Ohio

 June 11, 2013); and Kleiber v. Honda of Am. Mfg. Inc., 420 F. Supp. 2d 809, 828 (S.D. Ohio

 2006), aff’d, 485 F.3d 862 (6th Cir. 2007)) (emphasis added). Where it is the employer’s lack of

 engagement that breaks down the interactive process, such “failure is actionable . . . if it prevents

 identification of an appropriate accommodation for a qualified individual.” Ford Motor Co., 782

 F.3d at 766 (quoting Basden v. Prof’l Transp., Inc., 714 F.3d 1034, 1039 (7th Cir. 2013))

 (emphasis deleted) (remaining citation omitted).

        The Court finds that the interactive process piece of the reasonable accommodation

 analysis prevents summary judgment for either party on plaintiff’s failure to accommodate claim.

 There is a genuine issue of material fact as to which party bears responsibility for the breakdown

 in the interactive process as it relates to plaintiff’s request to be accommodated by taking his

 medication at a different time. On one hand, plaintiff has shown that ODOT was aware that

 taking the medication at a different time could potentially alleviate ODOT’s safety concerns.

 (See IME report, Doc. 44-1 at PAGEID 480-81) (“[Plaintiff] did speak with Dr. Danko and they

 are considering prescribing his medications so he only takes them after work and at night.”).

 Plaintiff again raised this possibility at the pre-IDS hearing (see ODOT memorandum regarding

 August 21, 2018 hearing, Doc. 44-1 at PAGEID 499) ([Plaintiff] . . . indicated that he could

 speak to his physician about taking the medication at a different time.” ), but there is no evidence

 in the record of follow-up related to this suggestion.

        Construing these facts in plaintiff’s favor for purposes of ODOT’s motion for summary

 judgment, a jury could reasonably conclude that ODOT was responsible for the breakdown in the



                                                  30
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 31 of 34 PAGEID #: 2651




 interactive process when it did not entertain plaintiff’s suggestion regarding the timing of his

 medication. See Rorrer, 743 F.3d at 1046 (employer’s failure to discuss reassignment based

 solely on a municipal policy and without a good faith investigation of whether the employee

 could have actually performed the duties of the reassignment prevented summary judgment on

 plaintiff’s failure to accommodate claim); Talley v. Fam. Dollar Stores of Ohio, Inc., 542 F.3d

 1099, 1110 (6th Cir. 2008) (finding a genuine issue of material fact regarding the breakdown of

 the interactive process where the defendants did not follow through on an anticipated meeting

 with the plaintiff to discuss potential accommodations); Gilhuly v. Consol. Rail Corp., No. 95-

 cv-75171, 1997 WL 816503, at *7 (E.D. Mich. May 20, 1997) (court unable to assign

 responsibility for failure to engage in the interactive process as a matter of law where the

 employer never discussed with the plaintiff whether it could accommodate her with additional

 training and the plaintiff never completed the originally authorized amount of training). If

 plaintiff believed that ODOT was not receptive to a change in the timing of his medication given

 the lack of follow-up related to this request, he would have no reason to pursue reinstatement on

 this basis.

         On the other hand, plaintiff had several months during which he was encouraged by

 ODOT to provide a statement from his physician to substantiate the reasonableness of his

 accommodation request. ODOT scheduled the IME at its own expense to assist with that

 determination. Plaintiff then had an opportunity to present additional evidence at his pre-IDS

 hearing. Notwithstanding these opportunities, plaintiff did not substantiate his request for

 accommodation with formal documentation. (See Pl.’s Dep., Doc. 44 at PAGEID 261) (“Q. Did

 you ever try and get another doctor’s note after [CNP Brown’s]? A. I was going [to] but at that

 point they got tired of being asked. Q. Okay. So you didn’t ask again? A. I didn’t ask again.”).



                                                  31
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 32 of 34 PAGEID #: 2652




 Finally, plaintiff had a two-year period to seek reinstatement, during which time he secured a

 second opinion from Dr. Vogelstein but did not present it to ODOT. (See Vogelstein Aff., Doc.

 50-1 at PAGEID 1208-09).

        Construing these facts in ODOT’s favor for purposes of plaintiff’s motion for summary

 judgment, a jury could reasonably conclude that plaintiff failed to engage in the interactive

 process, thereby insulating ODOT from liability on the failure to accommodate claim. See

 Kleiber, 420 F. Supp. 2d at 828 (“An employer cannot be found to have violated the ADA when

 responsibility for the breakdown in the informal interactive process is traceable to the employee

 and not the employer.”). See also Karlik v. Colvin, 15 F. Supp. 3d 700, 711-12 (E.D. Mich.

 2014) (denying plaintiff’s motion for summary judgment because, as related to the mandatory

 interactive process, the plaintiff refused to respond to any follow-up inquiries by the medical

 reviewer). Cf. Jakubowski, 627 F.3d at 203 (summary judgment in favor of employer on failure

 to accommodate claim affirmed where employer met with the plaintiff, considered proposed

 accommodations, informed the plaintiff why they were not reasonable, offered alternatives, and

 never hindered interactive process).

        In sum, the record largely reflects ODOT’s efforts to participate in the interactive process

 in good faith. As it pertains to plaintiff’s particular request to be accommodated by taking his

 medication at a different time, however, ODOT’s record of good faith is less clear. Plaintiff has

 presented evidence that ODOT failed to further engage in the interactive process after he raised

 this more tailored accommodation request during both his IME and again at the pre-IDS hearing.

 As such, disposition of plaintiff’s failure to accommodate claim is not appropriate as a matter of

 law. Both parties’ motions for summary judgment on this claim should be denied.




                                                 32
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 33 of 34 PAGEID #: 2653




                        IT IS THEREFORE RECOMMENDED THAT:

       1. Defendant’s motion for summary judgment (Doc. 61) be GRANTED as to plaintiff’s

          disability discrimination claim and DENIED as to plaintiff’s failure to accommodate

          claim; and

       2. Plaintiff’s motion for partial summary judgment (Doc. 66) be DENIED.



 Date: ______________________
         4/9/2021                                        _________________________
                                                         Karen L. Litkovitz
                                                         United States Magistrate Judge




                                             33
Case: 1:18-cv-00853-DRC-KLL Doc #: 75 Filed: 04/09/21 Page: 34 of 34 PAGEID #: 2654




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 KENNY WOODRUFF,                                                      Case No. 1:18-cv-853
     Plaintiff,                                                       Cole, J.
                                                                      Litkovitz, M.J.

        vs.

 OHIO DEPARTMENT
 OF TRANSPORTATION,
      Defendant.

                                              NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

 the recommended disposition, a party may serve and file specific written objections to the

 proposed findings and recommendations. This period may be extended further by the Court on

 timely motion for an extension. Such objections shall specify the portions of the Report objected

 to and shall be accompanied by a memorandum of law in support of the objections. If the Report

 and Recommendation is based in whole or in part upon matters occurring on the record at an oral

 hearing, the objecting party shall promptly arrange for the transcription of the record, or such

 portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

 assigned District Judge otherwise directs. A party may respond to another party’s objections

 WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

 accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 34
